Citation Nr: 1733769	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-49 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2014 and August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to be scheduled for a hearing.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record.  At the hearing, the VLJ noted that new VA treatment records were recently uploaded in the electronic claims file.  The Veteran indicated that she was willing to waive the RO's initial consideration of such evidence.  Additionally, the undersigned VLJ held the record open for a 30-day period following the hearing to allow for the submission of additional evidence. 

The Board notes that at the June 2017 hearing, the Veteran's representative stated that they would like to ask for expedition on the docket.  The Board interprets this statement as a motion for the appeal to be advanced on the docket (AOD).  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  VA treatment records show that the Veteran is being treated for bone cancer.  Specifically, a March 2017 VA treatment record noted that the Veteran was quite sick medically, with a diagnosis of bone cancer and a recent diagnosis of hypothyroidism, among multiple other health problems.  Additionally, the physician noted that her physical health was quite fragile, and he did not think it was safe for her to go so far away from her medical team.  There is sufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Therefore, based on the evidence noted above, the Veteran's motion is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Lastly, the Board recognizes the Veteran's raised the issue of entitlement service connection for cancer as secondary to hepatitis C treatment at the June 2017 hearing before the undersigned VLJ.  If she wishes to pursue a claim for that benefit, the Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The issues of entitlement to service connection for bilateral knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied service connection for chronic pain syndrome status post-surgical lumbar fusion.  The Veteran was notified of that decision and of her appellate rights.  She submitted a notice of disagreement with the decision, and a statement of the case was issued in November 1996; however, she did not file a substantive appeal.
2.  The evidence received since the September 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service connection for chronic pain syndrome status post-surgical lumbar fusion is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  The evidence received since the September 1996 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Law and Analysis

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a September 1996 rating decision, the RO denied service connection for chronic pain syndrome status post-surgical lumbar.  In that decision, the RO observed that the Veteran's service treatment records did document treatment for back pain with physical therapy recommended and a profile for two weeks.  However, there was no further treatment in service, and the separation examination showed spine and other musculoskeletal system to be normal, even though the Veteran did indicate occasional back pain.  Also, the RO noted that VA outpatient treatment reports indicated that the Veteran had low back surgery and a reported history of back pain since 1989.  The RO concluded that there was no medical evidence currently of record to establish a nexus between the condition requiring the above surgery to the instances of back pain while on active military duty.  The Veteran subsequently filed an October 1996 Notice of Disagreement, but did not submit a substantive appeal following the issuance of a statement of the case (SOC) in November 1996.  Therefore, the September 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the September 1996 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and statements from the Veteran.

The evidence received since the September 1996 rating decision includes June 2017 hearing testimony during which the Veteran's representative noted that the Veteran had an exacerbation of pain in her knees and other disabilities as a result of interferon therapy for her service-connected hepatitis C.  Additionally, the June 2010 VA examiner noted VA treatment records that stated that the Veteran was undergoing a rheumatological evaluation for increasing joint pain involving her knees, shoulders, hands, hips, and back.  The increasing joint pain was noted to possibly be due to the Veteran's hepatitis C treatment.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a possible link between a current disorder and a service-connected disability), and could reasonably substantiate the claim was it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran was afforded a VA joints examination in June 2010 to determine the etiology of her current bilateral knee disorder.  The examiner discussed an April 2008 treatment record that noted that the Veteran underwent a rheumatological evaluation for increasing joint pain involving her knees, shoulders, hands, hips, and back.  The impression was that her increasing joint pain was possibly due to her hepatitis C treatment.  The VA examiner concluded that the Veteran's current knee condition was likely a result of normal ageing as well as the treatment that she received for her service-connected hepatitis C.  However, although the record notes that hepatitis C treatment was possibly increasing joint pain, the Board points out that pain is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Therefore, a VA medical opinion is necessary to specifically address whether the Veteran's knee disorders are either caused by or aggravated by her service-connected hepatitis C, to include interferon treatment.

In addition, as the previous November 2009 VA spine examiner also did not address the theory of secondary service connection for a low back disorder, a VA medical opinion should also be obtained to determine whether any current low back disability is secondary to service-connected hepatitis C, to include interferon treatment.  Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). 

Additionally, it does not appear that the Veteran has been provided adequate notice for the issues of entitlement to service connection for knee and low back disorders on a secondary notice.  The AOJ did send her a notice letter in November 2008, but this letter only addressed direct service connection and did not advise her of the evidence necessary to substantiate claims for service connection on a secondary basis.  Therefore, on remand, it is necessary to ensure that the Veteran is provided a proper notice letter for these secondary service connection issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Lastly, at the July 2017 hearing, the Veteran's representative reported that she was not sure if the Veteran's complete workers compensation records pertaining to a work-related back injury were of record.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with her claims for service connection for a bilateral knee disorder and low back disorder, to include as secondary to service-connected hepatitis C.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.    Specifically, the letter should notify her of the evidence necessary to substantiate the claims on a secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her knees and back.    After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include from Houston, San Antonio, and Milwaukee.

3.  The AOJ should attempt to obtain the workers compensation records pertaining to a work-related back injury after service. See e.g. June 2017 hearing transcript.

4.  After completing the foregoing development, VA medical opinions should be obtained to determine the nature and etiology of any current knee or back disabilities that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (VA rheumatology records and the June 2010 VA joints examination report), and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current knee and back disabilities of record.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's current knee and back disabilities are either caused by or aggravated by her service-connected hepatitis C, to include interferon treatment. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


